
	
		I
		112th CONGRESS
		1st Session
		H. R. 2089
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Guinta (for
			 himself, Mr. Petri,
			 Mr. Sires,
			 Mr. Shuler,
			 Mr. Cohen, and
			 Mr. Carnahan) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to encourage the
		  use of advanced technologies with respect to transportation projects that
		  receive Federal funding, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Technology Helps Revamp, Evaluate, and Expedite Designs Act
			 of 2011 or the THREE–D Act of
			 2011.
		2.Use of advanced
			 technologiesSection 106 of
			 title 23, United States Code, is amended by adding at the end the
			 following:
			
				(j)Use of advanced
				technologies
					(1)In
				generalWith respect to transportation projects that receive
				Federal funding, the Secretary shall identify and encourage the use of advanced
				technologies, including 3-dimensional modeling and simulation software, during
				environmental, planning, financial management, design, simulation, and
				construction processes related to the projects.
					(2)ActivitiesTo
				carry out paragraph (1), the Secretary shall—
						(A)compile
				information relating to advanced technologies, including industry best
				practices with respect to the use of the technologies;
						(B)disseminate to States information relating
				to advanced technologies, including industry best practices with respect to the
				use of the technologies;
						(C)promote the use of
				advanced technologies; and
						(D)serve as a
				clearinghouse for States with respect to best practices relating to the use of
				advanced technologies.
						(3)Value
				engineering analysisA value
				engineering analysis or other cost-reduction analysis provided under subsection
				(e) shall include an analysis relating to advanced technologies, including
				3-dimensional modeling and simulation software.
					(4)Project
				management plansA project
				management plan submitted under subsection (h) shall include an analysis and
				documentation of the use of advanced technologies, including 3-dimensional
				modeling and simulation
				software.
					.
		3.Adoption of
			 advanced technologies
			(a)In
			 generalThe Secretary of
			 Transportation is authorized to develop and implement incentives to accelerate
			 the use of advanced technologies, including 3-dimensional modeling and
			 simulation software, with respect to transportation projects that receive
			 Federal funding.
			(b)Comprehensive
			 planThe Secretary shall
			 develop and publish on the Internet Web site of the Department of
			 Transportation a detailed and comprehensive plan that addresses the development
			 and implementation of incentives under subsection (a).
			
